Case 1:17-cv-00184-JFB-SRF Document 414 Filed 03/08/21 Page 1 of 7 PageID #: 15371




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  FRAUNHOFER-GESELLSCHAFT ZUR                   )
  FӦRDERUNG DER ANGEWANDTEN                     )
  FORSCHUNG E.V.,                               )
                                                )
                 Plaintiff,                     )
                                                )
         v.                                     )       Civil Action No. 17-184-JFB-SRF
                                                )
  SIRUS XM RADIO INC.,                          )
                                                )
                 Defendant.                     )


                                     MEMORANDUM ORDER

         At Wilmington this 8th day of March, 2021, the court having considered plaintiff

  Fraunhofer-Gesellschaft Zur Fӧrderung der angewandten Forschung e.V.’s (“Fraunhofer”)

  Application for the Issuance of Letter of Request for International Judicial Assistance in the

  Appointment of Commissioners Pursuant to The Hague Convention (the “Application”) (D.I.

  402), the briefing and other filings associated with the application (D.I. 403; D.I. 404; D.I. 406;

  D.I. 407; D.I. 408; D.I. 409; D.I. 410; D.I. 411; D.I. 413), and the arguments presented during

  the March 4, 2021 status conference, IT IS HEREBY ORDERED THAT the Application is

  DENIED for the reasons set forth below.

         1.       Background. For more than five months, the parties have explored acceptable

  procedures for taking the depositions of Fraunhofer’s witnesses located in Germany amidst travel

  restrictions and other circumstances resulting from the global pandemic. 1 (See, e.g., D.I. 312;



  1
   Fraunhofer’s letter of request is directed to securing the testimony of twelve German witnesses
  whose testimony may be limited under German law to less than the scope permissible under the
  Federal Rules of Civil Procedure and Federal Rules of Evidence. (See 3/4/2021 Tr.; D.I. 409 at
  4; D.I. 413 at 2-4)
Case 1:17-cv-00184-JFB-SRF Document 414 Filed 03/08/21 Page 2 of 7 PageID #: 15372




  D.I. 322) At a discovery dispute teleconference held on October 28, 2020, defendant Sirius XM

  Radio Inc. (“SXM”) indicated that the depositions of Fraunhofer’s German witnesses must

  proceed at the U.S. Consulate in Germany, which is closed due to the pandemic. (D.I. 330 at

  19:23-20:11) Fraunhofer suggested that remote depositions outside of the U.S. Consulate might

  be possible based on conversations with officials from the Federal Ministry of Justice and

  Consumer Protection (Bundesministerium der Justiz und für Verbraucherschutz) (“BMJV”).

  (D.I. 325, Ex. E at ¶¶ 3-12) The court encouraged the parties to start the process to obtain the

  depositions. (D.I. 330 at 23:4-20)

         2.      On December 1, 2020, the court issued SXM’s Letter of Request for International

  Judicial Assistance Pursuant to the Hague Convention. (D.I. 362) On December 11, 2020,

  Fraunhofer filed its own application for a letter of request, seeking the appointment of a

  commissioner pursuant to Article 17 of the Hague Convention. (D.I. 370) On December 16,

  2020, the court granted Fraunhofer’s application and issued Fraunhofer’s Letter of Request for

  International Judicial Assistance in the Appointment of Commissioners Pursuant to the Hague

  Convention. (D.I. 378; D.I. 379)

         3.      On February 11, 2021, Fraunhofer’s German counsel received a letter from the

  Higher Regional Court of Munich (the “Munich Court”) rejecting Fraunhofer’s Letter of

  Request. (D.I. 403 at ¶ 3) The letter outlined four bases for the rejection. (D.I. 403, Ex. A)

  First, the Munich Court rejected Fraunhofer’s proposal to have counsel for the respective parties

  serve as commissioners. Instead, the Munich Court suggested that counsel select an independent

  third party, such as a court reporter, to fulfill the duties of the commissioner. (Id. at 1-2)

  Second, the Munich Court prohibited the recording of the video deposition. (Id. at 2) Third, the

  Munich Court stated that “[a] cross-examination is incompatible with German law and therefore



                                                     2
Case 1:17-cv-00184-JFB-SRF Document 414 Filed 03/08/21 Page 3 of 7 PageID #: 15373




  likewise cannot be approved.” (Id.) Fourth, the Munich Court indicated that the Letter of

  Request must include a provision enabling a German court to monitor the remote depositions.

  (Id.) The Munich Court stated that, with these modifications, “[a]n approval will . . . be issued as

  quickly as possible.” (Id. at 3)

         4.        In response to the Munich Court’s letter, Fraunhofer filed an amended application

  for the issuance of a letter of request in this court on February 25, 2021, which is the subject of

  this Memorandum Order. (D.I. 402) SXM opposes Fraunhofer’s amended application. (D.I.

  404; D.I. 406)

         5.        Legal standard. “[T]he optional [Hague] Convention procedures are available

  whenever they will facilitate the gathering of evidence by the means authorized in the

  Convention.” Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for the S. Dist. of

  Iowa, 482 U.S. 522, 541 (1987). But “[i]n many situations the Letter of Request procedure

  authorized by the Convention would be unduly time consuming and expensive, as well as less

  certain to produce needed evidence than direct use of the Federal Rules.” Id. Accordingly, the

  Supreme Court has directed federal courts to employ a case-by-case analysis to determine

  whether use of the Hague Convention is the appropriate tool for obtaining evidence in a given

  proceeding. See id. at 544 (declining to hold “as a blanket matter that comity requires resort to

  Hague Evidence Convention procedures without prior scrutiny in each case of the particular

  facts, sovereign interests, and likelihood that resort to those procedures will prove effective.”).

         6.        In weighing these considerations, courts generally conclude that it is unfair to

  restrict one party to the limited discovery procedures available under the Hague Convention

  while the other party “takes full advantage of the liberal discovery provisions of the Federal

  Rules.” First Nat’l Bank of Cicero v. Reinhart Vertrieb’s AG, 116 F.R.D. 8, 10 (N.D. Ill. 1986).



                                                     3
Case 1:17-cv-00184-JFB-SRF Document 414 Filed 03/08/21 Page 4 of 7 PageID #: 15374




  As a result, implementation of procedures under the Hague Convention should be used as “an

  alternative procedure for taking evidence abroad; its procedures are not exclusive or mandatory.”

  Compagnie Francaise d’Assurance Pour le Commerce Exterieur v. Phillips Petroleum Co., 105

  F.R.D. 16, 28 (S.D.N.Y. 1984) (citing the unfair advantage a French litigant had over its U.S.

  adversary when no reciprocal discovery disclosure was made by the French party).

         7.      Analysis. For the reasons set forth below, Fraunhofer has not adequately

  established that the depositions of its German witnesses would be permitted to proceed to the full

  extent permitted under the Federal Rules of Civil Procedure. In contrast, Fraunhofer has had the

  opportunity to depose SXM’s witnesses in accordance with the Federal Rules. See First Nat’l

  Bank of Cicero, 116 F.R.D. at 10. The court addresses the ramifications of each of the three

  substantive alterations to the Letters of Request made by the Munich Court below.

         8.      Cross examination cannot be reconciled with German law. In its February 11,

  2021 letter, the Munich Court indicated that “[c]ross examination cannot be reconciled with

  German law and therefore also cannot be approved.” (D.I. 408, Ex. A at 2; see also Ex. E) This

  is consistent with German legal authorities, which explain that “German and continental civil

  procedure has no regard for cross-examination. The Code of Civil Procedure allows a witness to

  give an independent account and only then to be asked additional questions, primarily by the

  court and only secondarily by the parties.” (D.I. 408, Ex. F at § 1049) “Leading questions for

  example are not admissible.” (Id., Ex. K at § 6.4; see also Ex. L at 175)

         9.      Under these circumstances, a German judge observing the proceedings could

  interject to prevent lines of questioning that are compatible with the Federal Rules of Civil

  Procedure but are inconsistent with German law. (D.I. 407 at ¶¶ 6-7, 10-11) SXM raises the

  legitimate concern that the bar on cross examination “will afford Fraunhofer a preview to SXM’s



                                                   4
Case 1:17-cv-00184-JFB-SRF Document 414 Filed 03/08/21 Page 5 of 7 PageID #: 15375




  line of questioning and time to prepare an answer, creating a tactical advantage for Fraunhofer

  over SXM.” (D.I. 406 at 11) To the extent that depositions under the Hague Convention are not

  of the same scope as they would be in the U.S., courts have required the depositions go forward

  in the U.S. or in accordance with U.S. procedures in lieu of pursuing the depositions under the

  Hague Convention. See, e.g., Work v. Bier, 106 F.R.D. 45, 56-57 (D.D.C. 1985) (stating that

  depositions occurring at the Embassy in Germany must be “of the same scope as if they were

  occurring here in the United States” and, to the extent that was not possible, defendants would be

  required to appear in the U.S. for deposition); Schindler Elevator Corp. v. Otis Elevator Co., 657

  F. Supp. 2d 525, 531 (D.N.J. 2009) (“Otis aptly observes that a ‘deposition’ endorsed by the

  Hague Convention would not comport with the general procedures and practices of a deposition

  recognized by the Federal Rules. . . . The differences between the procedures applicable to a

  Convention deposition and those applicable to a general ‘question-and-answer’ deposition under

  the Federal Rules raise legitimate concerns about the sufficiency of a Hague deposition and the

  specter of prejudice to Otis.”). In accordance with these authorities, denial of Fraunhofer’s

  application is warranted.

         10.     A court reporter would serve as a commissioner. The record before the court

  suggests that the role of a court reporter serving as a commissioner would extend beyond the

  duties of administering an oath and transcribing the proceedings. Specifically, Fraunhofer’s

  proposed amended letter of request states “that the parties’ counsel as well as any German judge

  in attendance and/or the appointed Commissioners . . . will ensure that no coercion is exercised”

  on the witnesses; “that the parties’ counsel as well as any German judge in attendance and/or the

  appointed Commissioners . . . will ensure that the examination” of the witnesses “will not serve

  the purpose of obtaining a pre-trial discovery of documents;” and “that the parties’ counsel as



                                                   5
Case 1:17-cv-00184-JFB-SRF Document 414 Filed 03/08/21 Page 6 of 7 PageID #: 15376




  well as any German judge in attendance and/or the appointed Commissioners . . . will preserve

  the personal rights” of the witnesses. (D.I. 402, Ex. 1 at 6) These provisions indicate that the

  commissioner is intended to serve in a quasi-judicial capacity. Requiring the court reporter to

  simultaneously transcribe and supervise the proceedings is untenable, particularly when the

  option of proceeding with depositions at the U.S. Consulate under the guidance of a consular

  official will be possible once the Consulate reopens. 2

         11.     Video recording of depositions is not permitted. The Federal Rules permit, but

  do not require, the use of video recording. Fed. R. Civ. P. 30(b)(3)(A) (“Unless the court orders

  otherwise, testimony may be recorded by audio, audiovisual, or stenographic means.”). In

  accordance with the Munich Court’s instruction, Fraunhofer’s amended letter of request does not

  permit video recording of the deposition testimony. Instead, only a verbatim record of the

  examination transcribed by a stenographer is permitted. (D.I. 402, Ex. 1 at 7) SXM has

  indicated that video recording would be permitted if the depositions were to proceed at the U.S.

  Consulate. (D.I. 406 at 13; Ex. N) Because the use of video recording will be available once

  depositions can go forward at the U.S. Consulate, and because these depositions will require

  translation, the better course in this particular case is to proceed with the depositions in a manner

  consistent with the options available under the Federal Rules of Civil Procedure.

         12.     Conclusion. In view of the foregoing analysis, Fraunhofer’s application (D.I.

  402) is DENIED.




  2
   During the March 4, 2021 status conference, Fraunhofer offered to eliminate the language
  “and/or the Commissioners” in a revised letter of request. However, the proposed revision
  would not eliminate concerns that a German Judge in attendance would not be precluded from
  delegating authority or appointing the court stenographer to perform such quasi-judicial tasks,
  notwithstanding the language of the letter of request.
                                                    6
Case 1:17-cv-00184-JFB-SRF Document 414 Filed 03/08/21 Page 7 of 7 PageID #: 15377




          13.    This Memorandum Order is filed pursuant to 28 U.S.C. § 636(b)(1)(A), Fed. R.

  Civ. P. 72(a), and D. Del. LR 72.1(a)(2). The parties may serve and file specific written

  objections within fourteen (14) days after being served with a copy of this Memorandum Order.

  Fed. R. Civ. P. 72(a). The objections and responses to the objections are limited to five (5) pages

  each.

          14.    The parties are directed to the court’s Standing Order For Objections Filed Under

  Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

  www.ded.uscourts.gov.

                                                               _________________________
                                                               Sherry R Fallon
                                                               United States Magistrate Judge




                                                   7
